Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  161899                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 161899
                                                                     COA: 353209
                                                                     Genesee CC: 19-045059-FH
  JOSEPH LEE JONES,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 8, 2020 order of
  the Court of Appeals is considered. We DIRECT the Genesee County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2021
           b0209
                                                                                Clerk